United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT

                                 ___________

                                 No. 95-4068
                                 ___________

Sanders McDaniel Carter,            *
                                    *
           Appellant,               *
                                    *
      v.                            *
                                    * Appeal from the United States
Y. Monk, L.P.N., Cummins Unit,      * District Court for the
Arkansas Department of              * Eastern District of Arkansas
Correction; D. Penick, Sgt.,        *
Cummins Unit, Arkansas              *      [UNPUBLISHED]
Department of Correction,           *
                                    *
           Appellees.               *
                               ___________

                    Submitted:    April 7, 1997

                        Filed:   May 1, 1997
                                 ___________

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
                               ___________


PER CURIAM.


     Sanders McDaniel Carter appeals from the final order of the United
States District Court1 for the Eastern District of Arkansas, granting
judgment to defendants following an evidentiary hearing in this 42 U.S.C.
§ 1983 action.   Carter claimed defendants were deliberately indifferent to
his serious medical need in violation of the Eighth Amendment.       After
carefully reviewing the record,




     1
      The Honorable William R. Wilson, Jr., United States District
Judge for the Eastern District of Arkansas, adopting the findings
and recommendations of the Honorable Henry L. Jones, Jr., United
States Magistrate Judge for the Eastern District of Arkansas.
including the hearing transcript, we affirm on the basis of the district
court's order.   See 8th Cir. R. 47B.


     A true copy.

           Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -2-